Case 6:20-cr-00078-PGB-DCI Document 37 Filed 08/21/20 Page 1 of 5 PageID 86




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                                     CASE NO: 6:20-cr-78-Orl-40DCI

MAX BENNETT CHAMBERS
                                         /



               CASE MANAGEMENT ORDER ON SENTENCING

       IT IS HEREBY ORDERED that the sentencing hearing will be held on November

18, 2020 at 3:30 PM before United States District Judge Paul G. Byron, in Courtroom 4B,

United States District Court, 401 West Central Blvd, Orlando, Florida. The sentencing

hearing is scheduled for forty-five (45) minutes. If any party anticipates that more than

forty-five (45) minutes will be needed for the hearing, the party shall advise the Courtroom

Deputy Clerk within seven (7) days of the date of this Order.

       IT IS FURTHER ORDERED that motions to depart or vary from the sentencing

guidelines must be in writing.      The motions to depart or vary from the sentencing

guidelines and sentencing memoranda, if any, must be filed not less than seven (7) days

prior to the sentencing date. Objections to the presentence report are not to be included

in the sentencing memoranda; objections must be submitted to the probation officer and

to opposing counsel as a separate document. See Rule 4.12(b), Local Rules of the

Middle District of Florida.

       IT IS FURTHER ORDERED that the parties shall inform the Court in writing, not

less than seven (7) days prior to the sentencing date, whether testimony is to be

presented at the hearing. Any party intending to present testimony shall, also not less
 Case 6:20-cr-00078-PGB-DCI Document 37 Filed 08/21/20 Page 2 of 5 PageID 87




than seven (7) days prior to the sentencing date, file a statement containing the names

of the witnesses and the estimated length of such testimony. Except for good cause

shown, the Court will not allow any testimony that is not disclosed in accordance with this

Order.

      TIMING AND CONTENT OF MEMORANDUM OF LAW, THE EXCHANGE OF
      EXPERT DISCOVERY, AND NOTICES REQUIRED PRIOR TO SENTENCING:


I.       Objections to the Sentencing Guidelines

         When counsel for the Defendant objects to the application of a provision of the

United States Sentencing Guidelines, in accordance with Local Rule 4.12(b), the

Defendant may contemporaneously file a memorandum identifying the controlling

jurisprudence upon which they rely and shall state with particularity the facts upon which

they rely. Where counsel for the Government opposes the Defendant’s objection, no later

than 10 days prior to the sentencing date counsel for the Government shall file a

memorandum identifying the controlling jurisprudence upon which they rely and shall

state with particularity the facts upon which they rely in opposing the objection.

         No later than 5 days prior to the sentencing date, counsel for the Defendant may

submit a response in opposition to the sentencing memorandum submitted by

government counsel.

II.      Expert Reports

         Where counsel for either the Government or the Defendant offers reports prepared

by retained experts for use in sentencing proceeding, the raw data used by the expert in

arriving at his or her opinion shall be made available for inspection and copying by

opposing counsel, or his or her designee, no later than 21 days prior to the date set for




                                             2
    Case 6:20-cr-00078-PGB-DCI Document 37 Filed 08/21/20 Page 3 of 5 PageID 88




sentencing. The party requesting access to the raw data shall be responsible for the costs

associated with the production of the material. Nothing in this order precludes the

producing party from filing a motion for protective order, setting forth the basis of the

motion for protective order including citations to controlling authority.

III.     Multi-Defendant Prosecutions

         When multiple individuals have been charged with participating in a course of

conduct comprising a single criminal undertaking 1, such as a conspiracy, and where

counsel for either the Government or the Defendant will argue at sentencing that the

Defendant being sentenced occupies a role in the criminal undertaking that is similar to a

previously sentenced member of the criminal undertaking (that is, sentencing parity),

counsel shall identify the previously sentenced Defendant(s) and shall identify the

sentence imposed by the sentencing Court. The notice shall be filed no later than 7 days

prior to the sentencing date.

         If multiple defendants will be sentenced on the same day, 7 days prior to the

sentencing hearing counsel for the Government shall, and counsel for the Defendant may,

identify the members of the criminal undertaking who are similarly situated. This Order is

intended to ensure the Court has the facts necessary to avoid unwarranted sentencing

disparity.




1This requirement applies whether the Defendants were charged in a single case or
were charged in separated cases where the course of conduct constitutes one
continuing course of conduct as that term is defined in the United States Sentencing
Guidelines.



                                              3
Case 6:20-cr-00078-PGB-DCI Document 37 Filed 08/21/20 Page 4 of 5 PageID 89




IV.    Substantial Assistance

       A motion to recognize a defendant’s substantial assistance, pursuant to U.S.S.G.

§5K1.1, shall be filed by the Government no later than 10 days prior to sentencing. The

motion shall (1) articulate the nature and scope of the cooperation provided by the

Defendant ― with sufficient detail to allow the Court to assess the value of the cooperation

to the Government, (2) indicate whether the cooperation resulted in criminal charges

having been brought against any individual or entity, (3) state whether the cooperation

caused or contributed to defendant entering a plea of guilty, and (4) identify the extent to

which the cooperating defendant was placed at risk due to his or her cooperation. When

necessary to protect the identity of the cooperating Defendant, the Government may file

a sealed motion seeking leave to file the substantial assistance motion under seal, setting

forth the basis for request.

V.     Aggravating Evidence—Relevant Conduct

       When the United States intends to rely upon evidence, including relevant conduct,

which is not clearly specified in the Final Presentence Investigation Report, the Plea

Agreement, or an affidavit in support of a criminal complaint, government counsel shall

file a memorandum setting forth such evidence with particularity. When necessary, the

United States may submit the relevant report, document, or recording for in camera

inspection. If appropriate, counsel for the government may seek leave to file the exhibit

under seal. The Government shall file the memorandum and the exhibit(s) no later than

seven (7) days prior to the sentencing, and shall serve opposing counsel with a copy.

Failure to comply with this provision shall result in the United States having waived the

right to present arguments based upon such evidence during the hearing, absent leave




                                             4
Case 6:20-cr-00078-PGB-DCI Document 37 Filed 08/21/20 Page 5 of 5 PageID 90




of Court obtained prior to the sentencing hearing upon a showing of good cause for the

noncompliance with this Order.

      DONE AND ORDERED in Orlando, Florida on August 21, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          5
